El Juez Asociado Señor- Aldrey,
emitió la opinión del tribunal.
Mercedes Guadalupe fué denunciada y condenada porque en determinada fecha portaba una navaja barbera, y en su apelación contra esa sentencia alega los errores siguientes:
“1. — La Corte incurrió en error al no declarar con lugar la ex-cepción que hiciéramos de que la acusada había sido absuelta en un delito que comprendía como un agravante el acto que ahora se le imputa.
“2. — La Corte erró al- aceptar la prueba que no tenía relación alguna con este caso.
“3. — La resolución de la Corte y la sentencia son contrarias a la prueba.”
El primer error lo funda en que habiendo sido denun-ciada y absuelta por haber acometido y herido a otra persona con una navaja barbera no puede ser condenada por *89portar esa navaja, pero esta cuestión lia sido ya resuelta por este Tribunal Supremo en sentido contrario del alegado por la apelante en los casos de Ex parte Torres, 11 D.P.R. 101, y en el de Ex parte Huertas, 22 D.P.R. 524. Véase también 16 C. J., página 275.
El segundo error tampoco existe porque no se trató de probar el delito de acometimiento y agresión que babía sido imputado a la apelante en otra denuncia, sino el momento en que se vió que la apelante portaba la navaja, que fué •cuando birió a otra mujer, y la corte inferior tuvo cuidado •en eliminar del juicio todo aquello que pudiera referirse al acometimiento y agresión mencionado.
Para resolver el tercer señalamiento de error bemos examinado la evidencia y su lectura nos convence de que la corte inferior decidió propiamente el conflicto de la evi-dencia.

La sentencia apelada debe ser confirmada.

El Juez Asociado Sr. Hutchison no tomó parte en la resolución de este caso.